Title: Louis Philippe Gallot de Lormerie to Thomas Jefferson, 31 October 1812
From: Lormerie, Louis Philippe Gallot de
To: Jefferson, Thomas


          
            Monsieur— Philada 31 8ber 1812.—
            Jay L’honneur de vous adresser un Pamphlet que j’ai publié en france au commençement de notre Révolution et qui a eté assés heureux pour procurer des dons Patriotiques considérables a notre Tresor public. Il falloit alors Se préparer a supporter la Guerre civile et les guerres Etrangeres, avec des finances Epuisées, des soldats sans discipline; Egarés par des factieux, la famine dans toutes nos villes et l’Ennemy a peu de Distance de la Capitale (a st quentin), nous avons fait face a tout.—Vous commencés Votre Guerre dans des circonstançes certainement plus favorables, puissent des dons patriotiques aider Ve Gouvernement, et le ciel vous accorder en résultat des Succés que Votre Nation a droit d’Espérer d’une si juste cause. Mais disoit frederic II roy de prusse le Ciel est toujours du coté des Gros Bataillons. 
            Je suis Sans aucune réponse du Secrétaire d’Etat relativement a mon Passage je ne demande pas quant & comment … cependant Je presume trop de la bonté de la Justice de Mr Monroe et de Lurbanité des officiers de son Département dans son Absence pour croire que je Serai trois mois sans aucune réponse a 4 Lettres que j’ai Ecrites pour Savoir seulement si je puis compter ou Non sur la faveur qu’un Personnage tel que vous, Monsieur, auquel toute déference est due a eu la bonté de solliciter et d’obtenir. Votre Lettre Whenever Such an occasion occurs &c mais s’il n’y a pas une Note dans le bureau du Secrétaire particulier de M. Munroe pour m’informer a tems je ne pourai savoir quand L’occasion Se présentera et aucune trace Ecrite de la promesse que M. Munroe a bien voulu vous faire n’Existant dans ses bureaux Je serai trés probablement oublié totalement
            Je presume que la presente vous trouvera a Washington city ou aux Environs et si cela est Vu que la Mission pour laquelle je suis apellé en france m’oblige de répondre promtement a la confiance dont m’honorent des hommes d’Etat, pourais je prendre la Liberté pour le dere fois de solliciter L’effet de Votre bienveillance.
            Ne pourrois je a deffaut d’occasions par un de vos navires parlementaires de l’Etat etre porteur de quelque Depéche pour france il doit sExpedier sous 15 ou 20 jours des navires de Philade ou Baltimore pour france ils ne sont point Corsaires, mais Excellens Voiliers et ils ont toutes les chances d’Echapper, dans cette saison surtout, aux Croiseurs Anglais
            Si cette Proposition ne convient point Mr sérurier ne vous refuseroit certainement pas de m’accorder un passâge comme Correspondant du Gouvernement français pour Lagronomie dans les Eu titre que je m’engage a lui Justifier par un Extrait legalisé de la Lettre du Ministre de l’Intérieur qui m’accorde ce titre. En representant a M sérurier que M De Beaujour der Consul général, quoique trés strict dans les formes, m’avoit offert de m’accorder ce passage d’apres les lettres que je lui ai produites de plusieurs conseillers dEtat & prefets actuels sur les memoires & Envois que j’ai faits presque chaque année en france pour LEconomie rurale & politique ainsi que disoit il, qu’il l’avait accordé a M F A michaux qui etoit ici pour un objet du même genre. M De Beaujour m’observa de plus que le savant favorisé par l’Etat de ce passage, qui n’est qu’une foible recompense de ses services, est particulierement recommendé par lui aux Capitaines des navires en leur délivrant ses Expeditions ce qui rendoit cette faveur plus précieuse. (mes affaires m’Empécheront dans le tems d’en profiter.) 
            Mais occupé depuis 25 ans de la pratique autant que de la théorie de cette science si importante, honoré du suffrage des principales administrations n’ai je pas lieu d’Esperer quelque faveur?
            Permettés moi, Monsieur, de solliciter la Vôtre comme le protecteur le plus Eclairé des Lettres & sciençes dans le Continent Américain.
            Daignés Agréer mes trés Respectueuses Salutations.—De Lormerie
          
          
            PS Peut Etre Mr serrurier me renverroit au Consul Gal pour Lobtention du passage mais n’ayant point du tout l’honnr d’etre connu de ce der il est presque certain qu’il le refuseroit si le ministre a votre demande L’accorde comme je n’en puis douter toute difficulte sera levée.
            C’est avec la plus sensible peine que je me trouve obligé de vous réiterer mes titres a cette faveur. quant au Gouvernement francais et même de vous Exposer ceux que jai acquis dans les Etats unis. mes memoires sur plusieurs sujets qui interessent votre Agriculture m’ont valu le titre de membre honoraire de la Soce d’Agrie de philade et jai de plus distribué a Mr Bartram et autres Botanistes dans ce pays plus de 350 differentes Espèces de Graines utiles a l’Economie rurale aux arts & manufactures lesquelles Graines m’avoient Ete Envoyées comme correspondant du Museum impérial d’hist: nat. de paris par son savant directeur Mr Thoüin membre distingué de L’institut National.
            Neanmoins dernièrement j’ai Eté obligé de Sacrifier ma Bibliothèque assés considérable pour Satisfaire avec honneur a Toute dette et pour voir même a mon Existence en ce Paÿs. Ayant Essuyé des pertes l’une par la dilapidation de swannick Lautre par les terres que j’avois achetées a paris du st Blackden dont des porteurs de titres anterieurs m’ont Entierement depossedé ces deux Pertes s’elevent aujourd’hui a trente mil dollars y compris les interest des capitaux a 6 ⅌ Cent per 
            Mille Pardons de ces Details, Monsieur, dans lesquels je nEntre que pour vous prouver que sans ces Circonstances je me serois bien gardé de vous importuner
            J’ai seulement conservé une quantite de livres indispensables a mes Etudes dans la sçience que je Professe—
          
         
          Editors’ Translation
          
            
              Sir— Philadelphia 31 October 1812.—
               I have the honor of sending you a Pamphlet that I published in France at the beginning of our Revolution and which was fortunate enough to attract considerable patriotic gifts to our public treasury. It was necessary to prepare ourselves to face civil and foreign wars, bankruptcy, undisciplined soldiers; led astray by seditionists, famine in all our cities, and the enemy close to the capital (in St. Quentin). We endured it all.—You are starting your war in circumstances that are certainly more favorable, may patriotic gifts help your government and may heaven grant you successes that your nation has a right to expect from so just a cause. But as Frederick II king of Prussia said heaven is always on the side of the big battalions. 
              I have no reply from the secretary of state regarding my passage. I do not ask when and how … however I expect too much of Mr. Monroe’s kindness and sense of justice and of the professionalism of the officers working in his department in his absence to believe that I would have to wait three months without receiving any reply to the 4 letters I wrote simply to find out whether or not I can count on the favor that a person such as you, Sir, to whom the most complete deference is due, were kind enough to solicit and obtain. Your letter says that whenever such an occasion occurs etc. But if there is no note in the office of Mr. Monroe’s personal secretary advising him to inform me in due course, I will be unable to know when an opportunity presents itself, and there being, in Mr. Monroe’s office, no written trace of the promise he was kind enough to make to you, I will probably be completely forgotten
              I assume that this letter will find you in Washington city or nearby and if that is the case, since the mission for which I am being called back to France forces me to respond promptly to the trust with which the government honors me could I for the last time take the liberty of soliciting a favor from you?
              Should there be no other opportunity, could I be a courier on one of your public ships, sailing under a flag of truce, and carry some dispatch to France? Ships from Philadelphia or Baltimore must sail for France within 15 or 20 days. They are not privateers, but excellent ships with a good chance of escaping the English cruisers, particularly in this season
              If this proposition does not suit, Mr. Sérurier certainly would not refuse your request to grant me passage as a correspondent of the French government on agriculture in the United States, a position that I promise to verify by producing a certified extract of the letter of the interior minister granting me this title. You may advise Mr. Sérurier that Mr. Beaujour, the last consul general, though seemingly very strict, offered to grant me this passage based on letters I had given him from several men who are currently state counselors and prefects, which commented on the memoirs and dispatches about political and rural economy that I sent to France almost every year. As he said, he had granted it to Mr. F. A. Michaux, who was here for a similar reason. Furthermore, Mr. Beaujour mentioned to me that the scholar to whom the government grants this passage, which is but a feeble reward for his services, also receives a particular recommendation to ship captains to convey his packages, which makes this favor even more precious. (My affairs at the time kept me from taking advantage of this offer.)
              But having been occupied for more than 25 years with the practice as well as the theory of this very important science, honored by the approval of the principal authorities, should I not expect to hope for a favor?
              Allow me, Sir, to solicit yours, as the most enlightened protector of the arts and sciences on the American continent.
              Please accept my very respectful regards.—De Lormerie
            
            
              P.S. Perhaps Mr. Sérurier will send me back to the consul general to obtain my passage, but since I am unacquainted with the latter, he would almost certainly refuse it. If the minister grants it at your request, as I am sure he will, all difficulties will cease.
              I am very distressed to find myself forced to repeat that the French government’s credentials make me deserving of this favor, and even to exhibit to you the ones I acquired in the United States. My memoirs on several topics that concern your agriculture earned me the title of honorary member of the Philadelphia Society for Promoting Agriculture, and furthermore I have given to Mr. Bartram and other botanists in this country more than 350 different kinds of seeds useful to the rural economy and to the arts and manufactures; these seeds had been sent to me as correspondent of the Muséum d’Histoire Naturelle de Paris by its learned director Mr. Thoüin, a distinguished member of the Institut de France.
              Nevertheless, I was recently obliged to sacrifice my rather considerable library to settle all my debts honorably and to provide for myself in this country. Having suffered losses through, on the one hand, the squandering of Swanwick, and on the other through land I had bought in Paris from Mr. Blackden that the previous owners completely repossessed from me, these two losses today reach thirty thousand dollars including interest at 6 percent
              I beg your pardon a thousand times for these details, Sir; which I bring up only to prove to you that if I were not in these circumstances, I would have avoided bothering you.
              I have only kept a number of books that are indispensable to my studies in the science I am devoted to—
            
          
        